DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 July 2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “the ground plane” and “the antenna patch” (para. 20 of specification as filed).  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show item 286 (para. 27), items 244k and 240k (para. 28), item 386 (para.34), as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 288a, 288n, 388a and 388n.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ishida et al. (Japanese Patent Document JP 2019103037 A, as disclosed in Applicant’s IDS; hereinafter “Ishida”) (Translation provided with this communication).

Regarding claim 1, Ishida in figures 1-3 discloses a method comprising: forming an antenna patch by: selecting a first plastic base (substrate 216 with sheet 215, see Para. 19-20 of translation), and forming a first plurality of circuit patterns (power feeding patches 216b) directly on a top surface of the first plastic base (216/215); and forming a ground plane (ground plate 214) containing one or more coupling circuit patterns directly on a bottom surface of the first plastic base (216).

Regarding claim 2, Ishida in figures 1-3 discloses a method comprising: forming an antenna patch by: selecting a first plastic base (substrate 216 with sheet 215, see Para. 19-20 of translation), and forming a first plurality of circuit patterns (power feeding patches 216b) directly on a top surface of the first plastic base (216/215); and forming a ground plane (ground plate 214) containing one or more coupling circuit patterns directly on a bottom surface of the first plastic base (216/215), disposing a separator (foam sheet 261) on the antenna patch (216b); and forming a polarizer on the separator (261) by: disposing a second plastic base (upper layer passive element substrate 262) on the separator (261), and forming a second 

Regarding claim 3, Ishida in figures 1-3 discloses a method further comprising forming at least one additional antenna patch (one of: feed patch 232b or passive patches/element 252b) on the antenna patch (216b).

Regarding claim 5, Ishida in figures 1-3 discloses a method further comprising: forming at least one additional polarizer on the polarizer (meander line polarizers 312, 322, 332, 342, 352); and aligning a polarizer spacer (foam sheets 311, 321, 331, 341, 351) between the polarizer and one of the at least one additional polarizer (312, 322, 332, 342, 352), or between two of the at least one additional polarizer.

Regarding claim 13, Ishida in figures 1-3 discloses an apparatus comprising: an antenna patch including a first plastic base (substrate 216 with sheet 215, see Para. 19-20 of translation), and a first plurality of circuit patterns (power feeding patches 216b) formed directly on a top surface of the first plastic base (216/215); a ground plane (ground plate 214) containing one or more coupling circuit patterns formed directly on a bottom surface of the first plastic base (216/215), a separator (foam sheet 261) disposed on the antenna patch (216b); and a polarizer including: a second plastic base (upper layer passive element substrate 262) disposed on the separator (261), and a second plurality of circuit patterns (non-feed patches (non-feed elements) 262b) formed directly on the second plastic base (262).

Regarding claim 14, Ishida in figures 1-3 discloses an apparatus further comprising at least one additional antenna patch (one of: feed patch 232b or passive patches/element 252b) disposed on the antenna patch (216b).

Regarding claim 16, Ishida in figures 1-3 discloses an antenna apparatus further comprising: at least one additional polarizer on the polarizer (meander line polarizers 312, 322, 332, 342, 352); and a polarizer spacer (foam sheets 311, 321, 331, 341, 351) aligned either between the polarizer and one of the at least one additional polarizer (312, 322, 332, 342, 352), between two of the at least one additional polarizer, or any combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 6-10, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as applied to claims 2 and 13 above, and further in view of Milroy et al. (US Application Publication No. 2020/0381842).

Regarding claim 4, Ishida in figures 1-2 discloses a method further comprising: disposing a foam cap (upper cover 4 comprising foam sheets 41, 43, 45) on the polarizer (polarization converter 3); and sealing the antenna patch (216b), ground plane (214), separator (261), and polarizer (3) 
Ishida does not explicitly disclose the foam cap sealing with a hydrophobic film.
However, in the sale field of endeavor Milroy in figures 3A, 4, 7A, 9A, 21 and 22 teaches a method of disposing a foam cap (radome 305 with radome spacer 310, see Para. 91 and 96) on the polarizer (antenna stack assembly 300); and sealing the antenna stack within a hydrophobic film (see Para. 86-87 and 111).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the hydrophobic film in the radome (foam cap) taught by Milroy in the method according to Ishida to form the claimed invention to include UV protection and/or water mitigation in a multilayered antenna apparatus to aid in hydrophobic properties resulting in beading of water droplets on the surface of the radome and to aid in the run-off of water. (see Milroy Para. 86-87 and 111) 

Regarding claim 6, Ishida is silent on disclosing: wherein forming the ground plane comprises printing the one or more coupling circuit patterns on the bottom surface of the first plastic base using a conductive ink.
However, in the same field of endeavor, Milroy in figures 3, 6A and 6B discloses a method wherein forming the ground plane (para. 146: lower patch antenna layer (or ground plane) 370) comprises printing the one or more coupling circuit patterns on the bottom surface of the first plastic base (dielectric spacer 375) using a conductive ink (see Para. 144).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of forming the ground plane comprises printing the one or more coupling circuit patterns on the bottom surface of the first plastic base using a conductive ink, as taught by Milroy in the method of Ishida to form the claimed invention to form low profile antennas mounted (printed) on flat sheets, thus creating an array of multiple patch antennas on the same substrate used to make a high gain array antenna or phased array antenna for which the antenna beam can be electronically steered. (See Milroy Para. 144)

Regarding claim 7, Ishida does not explicitly disclose: wherein forming the ground plane comprises: depositing a metallic layer onto the bottom surface of the first plastic base; aligning a photomask containing the one or more circuit patterns with the first plastic base; transferring the one or more circuit patterns to the metallic layer; and etching the metallic layer to retain the one or more circuit patterns on the first plastic base.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishida and Milroy to form the claimed invention because depositing metallic layers using photomasks and etching processes are well known in the multilayered antenna art and is a common procedure that was well known before the effective filing date of the claimed invention. 

Regarding claim 8, Ishida in figures 1-2 discloses a method wherein the first plastic base (216) comprise a polyethylene terephthalate (PET) material (see Para. 19).
Ishida does not disclose wherein the second plastic base comprise a polyethylene terephthalate (PET) material. 
However, Milroy teaches an antenna stack assembly wherein plastic materials used in the spacing components may include polyethylene (PE) materials including linear low density polyethylene (LLDPE), high density polyethylene (HDPE), as well as other plastics such as polypropylene (PP), polyethylene terephthalate (PET), polyvinyl chlorine (PVC), or other suitable polymers in order for adhesives to be capable to bond to such plastics.


Regarding claim 9, Ishida does not explicitly disclose a method wherein the first plastic base and the second plastic base comprise a copolymer.
However, Milroy teaches an antenna stack assembly wherein plastic materials used in the spacing components may include polyethylene (PE) materials including linear low-density polyethylene (LLDPE), high density polyethylene (HDPE), as well as other plastics such as polypropylene (PP), polyethylene terephthalate (PET), polyvinyl chlorine (PVC), or other suitable polymers in order for adhesives to be capable to bond to such plastics.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ copolymer materials as plastic bases as taught by Milroy in the method according to Ishida to form the claimed invention in order for common adhesives to bond to such plastics to assemble an antenna stack comprising multilayered materials.  (see also Milroy Para. 155)

Regarding claim 10, Ishida in figures 1-2 discloses a method wherein the first plastic base (216) comprise either a PET material or a copolymer (see Para. 19).

However, Milroy teaches an antenna stack assembly wherein plastic materials used in the spacing components may include polyethylene (PE) materials including linear low-density polyethylene (LLDPE), high density polyethylene (HDPE), as well as other plastics such as polypropylene (PP), polyethylene terephthalate (PET), polyvinyl chlorine (PVC), or other suitable polymers in order for adhesives to be capable to bond to such plastics.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ (PET) materials or other suitable materials as plastic bases, as taught by Milroy in the method according to Ishida to form the claimed invention in order for common adhesives to bond to such plastics to assemble an antenna stack comprising multilayered materials.  (see also Milroy Para. 155)

Regarding claim 15, Ishida in figures 1-2 discloses an apparatus further comprising: disposing a foam cap (upper cover 4 comprising foam sheets 41, 43, 45) disposed on the polarizer (polarization converter 3); and sealing the antenna patch (216b), ground plane (214), separator (261), and polarizer (3) 
Ishida does not explicitly disclose the foam cap sealing with a hydrophobic film.
However, in the sale field of endeavor Milroy in figures 3A, 4, 7A, 9A, 21 and 22 teaches an antenna apparatus comprising: disposing a foam cap (radome 305 with radome spacer 310, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the hydrophobic film in the radome (foam cap) as taught by Milroy in the apparatus according to Ishida to form the claimed invention to include UV protection and/or water mitigation in a multilayered antenna apparatus to aid in hydrophobic properties resulting in beading of water droplets on the surface of the radome and to aid in the run-off of water. (see Milroy Para. 86-87 and 111) 

Regarding claim 17, Ishida is silent on disclosing: wherein the first plurality of circuit patterns, the ground plane, and the second plurality of circuit patterns are formed by printing using a conductive ink.
However, in the same field of endeavor, Milroy in figures 3, 6A and 6B discloses a method wherein forming the ground plane (para. 146: lower patch antenna layer (or ground plane) 370) comprises printing the one or more coupling circuit patterns on the bottom surface of the first plastic base (dielectric spacer 375) using a conductive ink (see Para. 144).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of printing the one or more coupling circuit patterns using a conductive ink, as taught by Milroy in the apparatus of Ishida to form the claimed invention to form low profile antennas mounted (printed) on flat sheets, thus creating an array of multiple patch 

Regarding claim 18, Ishida in figures 1-2 discloses an apparatus wherein the first plastic base (216) comprise a polyethylene terephthalate (PET) material (see Para. 19).
Ishida does not disclose wherein the second plastic base comprise a polyethylene terephthalate (PET) material. 
However, Milroy teaches an antenna stack assembly wherein plastic materials used in the spacing components may include polyethylene (PE) materials including linear low-density polyethylene (LLDPE), high density polyethylene (HDPE), as well as other plastics such as polypropylene (PP), polyethylene terephthalate (PET), polyvinyl chlorine (PVC), or other suitable polymers in order for adhesives to be capable to bond to such plastics.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ (PET) materials as plastic bases as taught by Milroy in the apparatus according to Ishida to form the claimed invention in order for common adhesives to bond to such plastics to assemble an antenna stack comprising multilayered materials.  (See also Milroy Para. 155)

Regarding claim 19, Ishida does not explicitly disclose an antenna apparatus wherein the first plastic base and the second plastic base comprise a copolymer.
However, Milroy teaches an antenna apparatus wherein plastic materials used in the spacing components may include polyethylene (PE) materials including linear low-density 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ copolymer materials as plastic bases as taught by Milroy in the apparatus according to Ishida to form the claimed invention in order for common adhesives to bond to such plastics to assemble an antenna stack comprising multilayered materials.  (see also Milroy Para. 155)

Regarding claim 20, Ishida in figures 1-2 discloses an apparatus wherein the first plastic base (216) comprise either a PET material or a copolymer (see Para. 19).
Ishida does not disclose wherein the second plastic base comprise either a PET material or a copolymer. 
However, Milroy teaches an antenna stack assembly wherein plastic materials used in the spacing components may include polyethylene (PE) materials including linear low-density polyethylene (LLDPE), high density polyethylene (HDPE), as well as other plastics such as polypropylene (PP), polyethylene terephthalate (PET), polyvinyl chlorine (PVC), or other suitable polymers in order for adhesives to be capable to bond to such plastics.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ (PET) materials or other suitable materials as plastic bases, as taught by Milroy in the apparatus according to Ishida to form the claimed invention in order for common adhesives to 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida as applied to claim 2 above, and further in view of Shinar et al. (US Application Publication No. 2015/0197063).

Regarding claims 11 and 12, Ishida is silent on disclosing a method further comprising forming one or more vias between the antenna patch, the spacer, and/or the polarizer; and 
wherein forming the one or more vias comprises: creating, for each of the one or more vias, a cavity extending between the antenna patch, the spacer, and/or the polarizer; and drawing the conductive ink into each of the cavities by generating a vacuum.
However, Shinar (Para. 153, 158, 166-168 and 171) teaches methods for creating vias in between conductive planes and substrates (or PCBs) (Fig. 4) wherein forming the one or more vias comprises: creating, for each of the one or more vias, a cavity (Para. 168) extending between layers (either an antenna patch, a spacer, and/or a polarizer or any other component layers (para. 166)); and drawing the conductive ink (conductive material) into each of the cavities by generating a vacuum. (Para. 168)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the via creating methods of Shinar in the method according to Ishida to form the claimed invention because by injecting the conductive material into a cavity by generating a 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida as applied to claim 13 above, and further in view of Channabasappa (US Application Publication No. 2008/0238793).

Regarding claim 21, Ishida does not disclose an apparatus further comprising one or more vias interconnecting any combination of the antenna patch, the ground plane, and/or the polarizer.
However, in the same field of endeavor, Channabasappa in figures 3A-4B teaches an antenna apparatus comprising one or more vias (310/311) interconnecting any combination of the antenna patch (copper layer 307), the ground plane (303), and/or the polarizer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the vias interconnecting conductive planes taught by Channabasappa in the apparatus of Ishida to form the claimed invention to provide conductive paths / electrical contacts between conductive layers. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845